Order entered February 21, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01394-CV

                                   GARY KUZMIN, Appellant

                                                 V.

                                DAVID A. SCHILLER, Appellee

                       On Appeal from the 429th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 429-01580-2012

                                             ORDER
       We GRANT appellant’s February 18, 2014 unopposed motion for an extension of time to

file a reply brief. Appellant shall file his reply brief on or before February 28, 2014.


                                                        /s/   ADA BROWN
                                                              JUSTICE